TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00135-CR


Jerret Anthony Gomez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 54292, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file brief is granted.  Appellant's
counsel, Scott K. Stevens, is ordered to tender a brief in this cause no later than August 20, 2007. 
No further extension of time will be granted.
It is ordered August 9, 2007.
 

Before Chief Justice Law, Justices Waldrop and Henson
Do Not Publish